Case 17-07028-JAD   Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document     Page 1 of 58


              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                               )     Bankruptcy No. 17-70045-JAD
                                      )
 MICHAEL DAVID SCOTT,                 )     Chapter 7
                                      )
             Debtor.                  )
                                      X
                                      )
 MICHAEL DAVID SCOTT,                 )     Adversary Nos. 17-07028-JAD
 a/k/a The Crawford Group, LLC        )     & 17-07050-JAD (consolidated
 a/k/a MaCaulay Family                )     17-07028-JAD)
 Realty Trust,                        )
                                      )     Related to ECF No.
             Plaintiff,               )      at 17-07028-JAD, ECF No. 1
                                      )      at 17-07050-JAD, ECF Nos. 1, 8
       -v-                            )
                                      )
 U.S. BANK, NATIONAL                  )
 ASSOCIATION, as Trustee for          )
 Credit Suisse First Boston           )
 Mortgage Securities Corp.,           )
 Mortgage Backed Pass Through         )
 Certificates, Series 2004-AR-7,      )
 KORDE & ASSOCIATES, P.C.,            )
 and OCWEN LOAN SERVICING,            )
 LLP,                                 )
                                      )
             Defendants.              )
                                      X


                           MEMORANDUM OPINION
       By this Adversary Proceeding, the Court is called upon to determine

 whether, under Massachusetts law, the mortgagee in this case is entitled to

 foreclose upon the debtor’s residence. The debtor contends that the putative

 mortgagee does not have standing to foreclose due to, inter alia, defects

 associated with the mortgagee’s receipt (or faulty receipt) of an assignment of

 the underlying note executed by the debtor and his non-debtor spouse.
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                Document     Page 2 of 58


       As a result of the putative mortgagee’s efforts to effectuate a power of sale

 in the face of the alleged defects, the debtor further contends that there should

 be adverse consequences imposed upon the mortgagee. The consequences

 sought by the debtor in this Adversary Proceeding include the avoidance of the

 mortgagee’s lien, compensatory damages, and punitive damages.

       The defendant mortgagee avers that it has standing to foreclose and

 seeks summary judgment asserting the same. Prior to seeking summary

 judgment,   the    defendant     also   questioned   this   Court’s   subject-matter

 jurisdiction based on the fact that the outcome of this matter will have no

 conceivable effect on the bankruptcy estate being administered before this

 Court. The mortgagee raised this question because the residence at issue has

 been exempted by the debtor and abandoned by the bankruptcy trustee.

       For the reasons set forth below, the Court finds that the mortgagee’s

 jurisdictional defense is persuasive and that the Court does not have the

 requisite subject-matter jurisdiction.

       Even if this Court had the requisite jurisdiction, the Court would

 nonetheless also conclude that pursuant to the undisputed facts presented by

 the parties herein, the mortgagee does have the requisite standing to enforce

 the note and to effectuate a foreclosure on the debtor’s residence. Under these

 circumstances, the debtor’s claim for relief fails and summary judgment should

 be entered in favor of the mortgagee.

                                         I.
                                     Background

       While this case has been inundated with extensive filings by all parties,
                                           2
Case 17-07028-JAD     Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                Document     Page 3 of 58


 the underlying facts are not overly complicated. Nor are they materially

 controverted. Rather, the complexity of this case has been drawn out by the

 multiple pleadings filed of record, coupled with the confusing manner in which

 the mortgagee has set forth the chain of title as to its secured interest.

 Fortunately for all parties and the Court, the record is now robust enough for

 the Court to ascertain the pertinent chain of title, and a chart summarizing the

 chain of title is annexed hereto as Appendix A.

       The record also enables the Court to determine this matter on the merits.

 The record reflects that the debtor, Mr. Michael David Scott (“Mr. Scott” or the

 “Debtor”), was an inmate housed at the Federal Corrections Institute located in

 Loretto, Pennsylvania. Mr. Scott filed his bankruptcy petition with this Court

 on January 25, 2017, and subsequent to the commencement of this

 bankruptcy case he was transferred to the Federal Corrections Institute in

 Ayer, Massachusetts.     One of the assets scheduled by Mr. Scott in this

 bankruptcy is his entireties interest in residential real property located at 40

 Old Stable Drive, Mansfield, Massachusetts 02048 (the “Stable Property”),

 where his non-debtor wife, Mrs. Eunice James-Scott (“Mrs. James-Scott”),

 currently resides.

       The filing of this Adversary Proceeding was prompted by the filing of a

 motion for relief from the automatic stay on April 21, 2017 by the putative

 mortgagee and defendant: U.S. Bank National Association as Trustee for Credit

 Suisse First Boston Mortgage Securities Corp., Mortgage-Backed Pass Through




                                           3
Case 17-07028-JAD     Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05     Desc Main
                                Document     Page 4 of 58


 Certificates, Series 2004-AR7 (“U.S. Bank”). 1 See Motion of U.S. Bank National

 Association as Trustee for Credit Suisse First Boston Mortgage Securities Corp.,

 Mortgage-Backed Pass Through Certificates, Series 2004-AR7 for Relief from the

 Automatic Stay Under §362 Pursuant to Bankruptcy Procedure Rule 4001 (the

 “Motion for Relief From Stay”), 17-70045-JAD, ECF No. 106.

       In connection with the relief from stay proceedings, U.S. Bank contended

 that it was the mortgagee with respect to the Stable Property. Since this case

 is a liquidation case under chapter 7 and not a reorganization case under other

 chapters of the Bankruptcy Code (thereby rendering the Stable Property not

 necessary for an effective reorganization), U.S. Bank contended in the Motion

 for Relief From Stay that it was entitled to relief because Mr. Scott had not

 made any payments on account of his mortgage obligations since 2014 (which

 was prior to Mr. Scott’s incarceration).

       U.S. Bank also contended that the Debtor had little or no equity in the

 Stable Property since (a) Mr. Scott averred that the property in question was

 worth $764,490, (b) U.S. Bank was owed in excess of $714,000 as of March of

 2017, and (c) the lien interests of various junior lien holders, including the



       1    In addition to U.S. Bank, former counsel to the mortgagee, Korde &
 Associates, P.C., is captioned as a defendant to this action. Also captioned as a
 defendant is Ocwen Loan Servicing, LLP. By order dated August 2, 2017, the
 Adversary Proceeding was dismissed as to Korde & Associates, P.C. See 17-07028-
 JAD, ECF No. 51. Inasmuch as Ocwen Loan Servicing, LLP is the alleged servicer of
 the loan, and is a current co-defendant, the findings and conclusions set forth in this
 Memorandum Opinion apply equally to Ocwen Loan Servicing, LLP. As such,
 dismissal of the Adversary Proceeding as provided for in this Memorandum Opinion
 shall apply to Ocwen Loan Servicing, LLP.



                                            4
Case 17-07028-JAD     Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05    Desc Main
                                Document     Page 5 of 58


 Internal Revenue Service, consume whatever little equity that remained against

 the premises. 2

       U.S. Bank therefore contended that ample “cause” existed for the Court

 to grant U.S. Bank relief from the automatic stay so that U.S. Bank could

 pursue in rem relief with respect to the Stable Property. See 11 U.S.C. §§

 362(d)(1) and 362(d)(2).

       Mr. Scott opposed U.S. Bank’s Motion for Relief From Stay. Mr. Scott’s

 defense rested primarily on standing grounds. That is, Mr. Scott contended

 that the underlying Note 3 for the loan obligation to U.S. Bank was lost shortly

 after the closing on the loan, and that U.S. Bank (as an assignee of the loan)

 lacked an ability to enforce the lost Note. Given the lost Note, Mr. Scott argued

 that U.S. Bank lacked standing to both prosecute the Motion for Relief From

 Stay and foreclose against the Stable Property.

       At the June 2, 2017 hearing on the Motion for Relief From Stay, the

 Court was not persuaded by Mr. Scott’s arguments.              The Court was not

 convinced for a number of reasons. While not stated expressly on the record at


       2   Mr. Scott has made no payments to U.S. Bank during the pendency of this
 bankruptcy case. The continued accrual of interest coupled with lack of payment also
 serves to eliminate any equity as well.

       3  The underlying note is the Adjustable Rate Note dated April 26, 2004 executed
 by the Debtor and Mrs. James-Scott (the “Note”). See Exhibit “A” to the Defendants
 U.S. Bank, National Association, as Trustee for Credit Suisse First Boston Mortgage
 Securities Corp., Mortgage Pass Through Certificates, Series 2004-AR7 and Ocwen Loan
 Servicing, LLC’s Amended Answer to Debtor’s Complaint with Counterclaims (the
 “Amended Answer”), 17-07028-JAD, ECF No. 101-1. The Note is secured by a
 Mortgage (the “Mortgage”) executed that same day by the Debtor and Mrs. James-Scott
 and identifying the Stable Property as subject to the Mortgage. See Exhibit “B” to the
 Amended Answer.


                                           5
Case 17-07028-JAD   Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document     Page 6 of 58


 the June 2, 2017 hearing, one reason why the Court was not persuaded by Mr.

 Scott’s arguments was the fact that creditors of a debtor have standing to ask

 for relief from the automatic stay and that the term “creditor” in the

 Bankruptcy Code includes a creditor asserting a “disputed claim.” Compare 11

 U.S.C. § 101(5) with 11 U.S.C. § 101(10).

       Recognizing that “cause” for granting stay relief is discretionary and

 turns on the totality of the circumstances, see e.g. In re Brown, 290 B.R. 415

 (Bankr. M.D. Fla. 2003) and Egwineke v. Robertson (In re Robertson), 244 B.R.

 880 (Bankr. N.D. Ga. 2000), this Court granted U.S. Bank relief from the

 automatic stay at the conclusion of the June 2, 2017 hearing.

       In balancing the interests of Mr. Scott against the putative interests of

 U.S. Bank, this Court observed at the June 2, 2017 hearing that Mr. Scott

 acknowledged that he executed various loan modification agreements in favor

 of the putative mortgagee prior to his bankruptcy filing. See e.g., Bayview Loan

 Servicing, LLC v. Warter, No. 673-2013, 2017 WL 3296531, at *4 (N.Y. Sup. Ct.

 July 27, 2017)(holding that the defense of lack of standing may be waived when

 borrower executes a loan modification agreement with foreclosing plaintiff).

 This Court also observed that, to the extent necessary, the parties’ competing

 interests and defenses could be litigated by way of a separate lawsuit. See U.S.

 Bank, N.A. v. Brumfiel (In re Brumfiel), 514 B.R. 637, 645-46 (Bankr. D. Colo.

 2014)(hearing on motion for relief from stay is a summary proceeding where no

 final determinations are made, and where creditor makes a colorable claim the

 court may allow relief from stay so that creditor may litigate its substantive


                                         6
Case 17-07028-JAD    Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05    Desc Main
                               Document     Page 7 of 58


 claim in state court).

       As such, the Court set forth its rationale in granting U.S. Bank relief

 from stay at the June 2, 2017 hearing as follows:

                      [T]he automatic stay in bankruptcy isn’t
              designed to be there permanently. This is a Chapter 7
              case and Chapter 7s are usually over within a matter
              of months, not years. And so even absent a motion for
              relief from stay, the stay is lifted in a very short period
              of time statutorily, again, assuming everybody
              cooperates     and unnecessary          litigation  doesn’t
              consume the docket. And what we have here is an
              instance where there is a lender [that] hasn’t been paid
              in now three years.

                      Cases say that . . . the automatic stay can be
              lifted for cause and the contours of cause is left to the
              discretion of the Court. And here we have a situation
              where the lender hasn’t been paid and understandably
              now you’re contending, Mr. Scott, even though you
              signed some documents reaffirming the underlying
              loan documents and even though that . . . back when
              the loan modification agreement was signed by you
              and some payments were tendered and were accepted,
              that nonetheless you now contend that the creditor
              here shouldn’t be bringing their motion for relief from
              stay because for some reason you contend that the
              lender . . . isn’t due anything because there is no note.

                     Some of those positions are inconsistent. Fact
              of the matter is, [and] that might be the rub of the
              entire case. Seems to me that if parties are going to
              actually litigate the bona fides of the debt, the bona
              fides of the obligation to pay, then it should be done in
              a proceeding where you can have final determinations
              of those matters. And in light of the fact that the
              automatic stay is really a temporary injunction in
              bankruptcy and you’ve had the benefit of that
              temporary injunction . . . for five months at a
              minimum.

                    I think in light of the fact that there hasn’t been
              any payments for years that that in and of itself is
              cause for granting relief from stay. If there is equity in
                                          7
Case 17-07028-JAD      Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                 Document     Page 8 of 58


             this property and if there’s debt due, the equity is very
             small. I hear what you say in terms of other creditors
             who may have an interest because they may have
             liens, but the foreclosure action is an in rem action by
             the creditor and anyone having an in rem interest in
             the property is to receive due and appropriate notice
             and if they have the ability to protect their interest in
             the State Court there [in Massachusetts], then they
             could appear and seek to protect their interests. And,
             of course, you’ll have the opportunity to protect your
             interests in claims there because you’ll have an
             opportunity to respond. And so for all those reasons,
             I’m going to grant the motion for relief from stay.

 See Transcript of June 2, 2017 Hr’g (“June 2nd Tr.”), 17-70045-JAD, ECF No.

 263, at pgs. 16-17.

       For sake of completeness, the Court notes that it was under the

 mistaken impression at the June 2, 2017 hearing that Mr. Scott’s defenses to

 U.S. Bank’s foreclosure could be asserted by way of answer or counterclaim to

 a judicial foreclosure in Massachusetts. This mistaken impression was caused

 by the fact that local counsel in this case incorrectly asserted in both U.S.

 Bank’s motion and at the hearing that a judicial foreclosure action was

 pending in Massachusetts. See June 2nd Tr. at pgs. 5 and 12-13. The Court

 would also note that local counsel was a Pennsylvania lawyer not informed as

 to the foreclosure process in Massachusetts.

       After entry of the June 2, 2017 order, local counsel for U.S. Bank was

 replaced by its current counsel and the Court subsequently learned from the

 parties that Massachusetts is a “power of sale” state and not a jurisdiction

 where judicial foreclosures are filed against delinquent borrowers. See

 Goldsmith v. LBM Fin., LLC (In re Loucheschi, LLC), 496 B.R. 41, 46 (Bankr.


                                            8
Case 17-07028-JAD     Doc 197    Filed 09/25/19 Entered 09/25/19 15:25:05    Desc Main
                                Document     Page 9 of 58


 D. Mass. 2013) (describing the ways to foreclose a mortgage under

 Massachusetts law).

         The Court’s misunderstanding, however, is of no moment. Cf. Glass v.

 Phila. Elec. Co., 34 F.3d 188, 191 (3d Cir. 1991) (discussing the “harmless

 error” doctrine); see also Lockhart v. Westinghouse Credit Corp., 879 F.2d 43,

 53 & 59 (3d Cir. 1989)(same) and Fed. R. Bankr. P. 9005 (adopting Fed. R. Civ.

 P. 61, which provides that at “every stage of the proceeding, the court must

 disregard all errors and defects that do not affect any party’s substantial

 rights”).

         The Court reaches this conclusion because, after the entry of the relief

 from stay order, Mr. Scott appealed and U.S. Bank voluntarily agreed to stay

 its foreclosure pending the outcome of this Adversary Proceeding. 4 Likewise,

 the District Court stayed the appeal pending the outcome of this litigation.

         The Court would also note that the instant litigation was commenced by

 way of an adversary complaint filed by Mr. Scott on May 18, 2017 (the

 Complaint, 17-07028-JAD, ECF No. 1), but the Court was not advised of its

 commencement at the June 2, 2017 hearing on the Motion for Relief From

 Stay.

         While this Adversary Proceeding was pending, Mr. Scott also filed on

 November 28, 2017 a document labeled Motion to Strike and/or Preclude 28

         4 The appeal of the order granting relief from stay appears to be moot for
 several reasons, including the fact that the Stable Property has been abandoned and is
 no longer property of the estate and because Mr. Scott received his chapter 7
 discharge on August 26, 2019 (17-70045-JAD, ECF No. 614). See 11 U.S.C. §§
 362(c)(1) and 362(c)(2).


                                           9
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 10 of 58


 U.S.C. § 157(b)(2)(B) (the “Motion to Strike”). In the Motion to Strike, Mr. Scott

 made general allegations that the lien interest of U.S. Bank should be avoided

 due to defects associated with the assignment of the Note to U.S. Bank. In an

 abundance of caution and given the avoidance relief asserted in the Motion to

 Strike, the Clerk of the Bankruptcy Court docketed the Motion to Strike as a

 separate adversary proceeding pursuant to Fed. R. Bankr. P. 7001 at Adversary

 Proceeding No. 17-07050-JAD. See 17-07050-JAD, ECF No. 1.

       Shortly following the commencement of Adversary Proceeding No. 17-

 07050-JAD, U.S. Bank filed a motion to dismiss in that case asserting that Mr.

 Scott failed to state a claim under Fed. R. Civ. P. 12(b)(6). See U.S. Bank,

 National Association, as Trustee for Credit Suisse First Boston Mortgage

 Securities Corp., Mortgage Pass Through Certificates, Series 2004-AR7’s Motion

 to Dismiss Complaint Pursuant to Fed.R.Civ.P. 12(b)(6) (the “Motion to Dismiss”),

 17-07050-JAD, ECF No. 8.

       While the Motion to Dismiss was pending, U.S. Bank also filed a motion

 to consolidate the adversary proceedings found at both 17-07028-JAD and 17-

 07050-JAD. See Motion of U.S. Bank, National Association, as Trustee for Credit

 Suisse First Boston Mortgage Securities Corp., Mortgage Pass Through

 Certificates, Series 2004-AR7 to Consolidate (the “Motion to Consolidate”). See

 17-07028-JAD, ECF No. 102. In the filings related to the Motion to

 Consolidate, both U.S. Bank and the Debtor raised jurisdictional questions

 with each party taking various and somewhat (if not outright) self-contradictory

 positions.


                                          10
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 11 of 58


       By the Motion to Consolidate, U.S. Bank also sought to consolidate an

 adversary proceeding filed by U.S. Bank at Adversary Proceeding No. 18-

 07005-JAD against Mrs. James-Scott on January 29, 2018. The action against

 Mrs. James-Scott sounded in mortgage enforcement against her interests in

 the Stable Property.

       The Debtor filed a response in opposition to the Motion to Consolidate in

 which the Debtor stated that it was “not apparent that the Bankruptcy Court

 has jurisdiction over Mrs. Scott.” Opposition by the Debtor to Consolidate Cases

 (“Opposition”), 17-07028-JAD, ECF No. 107 at ¶ 1. In support of this position,

 the Debtor observed that the Stable Property had been exempted from the

 bankruptcy estate. See Opposition at ¶ 2. Thus, Mr. Scott contended that

 “whether or not the Judge grants the Debtor relief in this matter will not affect

 the administration of the bankruptcy estate.” See Opposition at ¶ 2.

       U.S. Bank filed a reply wherein it took the position that if the Debtor was

 correct that the Stable Property was no longer property of the estate, then this

 Court lacked subject-matter jurisdiction over all three adversary proceedings

 and dismissal was warranted. See Reply in Further Support of U.S. Bank,

 National Association, as Trustee for Credit Suisse First Boston Mortgage

 Securities Corp., Mortgage Pass Through Certificates, Series 2004-AR7’s Motion

 to Consolidate (the “Reply”), 17-07028-JAD, ECF No. 110, at ¶ 2. U.S. Bank

 thus requested that the Court consolidate all three of the adversary

 proceedings or, in the alternative, dismiss the adversary proceedings. See Reply

 at pgs. 6-7.


                                         11
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 12 of 58


       At a minimum, it appeared to the Court that the parties agreed that if the

 Stable Property was no longer property of the estate, then this Court lacked

 subject-matter jurisdiction to hear the adversary proceedings. However, the

 Debtor then filed a pleading styled as “Debtor’s Objection to Trustee’s Claim that

 the Court Should Dismiss the Pending Adversary Proceedings Against the

 Trustee for Lack of Jurisdiction” (the “Objection to Dismissal,” 17-07028-JAD,

 ECF No. 118), wherein the Debtor asserted that the lawsuit filed by him at

 Adversary Proceeding No. 17-07028-JAD should not be dismissed because the

 lawsuit is a “core” proceeding within the meaning employed by 28 U.S.C. §

 157(b). He also averred that U.S. Bank’s lawsuit against Mrs. James-Scott at

 Adversary Proceeding No. 18-07005-JAD should be dismissed for lack of

 jurisdiction since she is not a debtor in this bankruptcy case.

       At hearings held April 19, 2018, the Court pointed out both parties’

 inconsistencies with respect to assertions of subject-matter jurisdiction. U.S.

 Bank stated that the issues regarding avoidance of the Mortgage and Note

 sound in state-law and were non-core proceedings. U.S. Bank clarified and

 stated that its position is that if the Court were to find no jurisdiction, all

 matters should be dismissed. U.S. Bank also stated that it did not oppose

 sending all matters to Massachusetts for resolution. The Debtor, on the other

 hand, opposed litigating the issues in Massachusetts arguing that the stay

 should be imposed against the Stable Property since it constitutes property of

 the Debtor (even after abandonment by the bankruptcy trustee). The Debtor




                                          12
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05        Desc Main
                               Document      Page 13 of 58


 therefore argued that the matters pending in the instant Adversary Proceeding

 17-07028-JAD are properly before the Bankruptcy Court.

       Suffice it to say, U.S. Bank asserts in some of its papers that this Court

 has “related to” subject-matter jurisdiction over some components of these

 proceedings but consents to dismissal.        The Debtor argues that the Court’s

 jurisdiction over the adversary proceedings is “core” and should not be

 dismissed.

       Procedurally, a hearing was held on June 28, 2018 regarding the Motion

 to Dismiss and the Motion to Consolidate. As a result of the hearings, the

 Motion to Dismiss was converted into one seeking summary judgment and the

 Court consolidated the Motion to Strike proceeding (Adversary Proceeding No.

 17-07050-JAD) with the instant Adversary Proceeding (17-07028-JAD). 5 The

 Court also deferred ruling on the consolidation request with respect to the

 adversary proceeding by U.S. Bank against Mrs. James-Scott at Adversary

 Proceeding No. 18-07005-JAD until such time that the jurisdictional issue was

 decided.   Thereafter,   over   the   ensuing   year,   the   parties   filed    various

 supplemental documents with the Court, which have been duly considered.

       As set forth below, the Court finds subject-matter jurisdiction to be

 lacking. The Court will therefore not only dismiss this consolidated Adversary

 Proceeding, it will also enter an order that dismisses Adversary Proceeding No.

 18-07005-JAD.


       5   Accordingly, whenever the Court references the term “Adversary Proceeding”
 it also includes the matters raised by the Motion to Strike.


                                          13
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 14 of 58


                                     II.
                              The Court Lacks
              Subject-Matter Jurisdiction Over This Proceeding

       “Federal courts are presumed not to have jurisdiction without affirmative

 evidence of this fact.” See Nuveen Mun. Tr. ex rel. Nuveen High Yield Mun.

 Bond Fund v. WithumSmith Brown, P.C., 692 F.3d 283, 293 (3d Cir. 2012).

 The party asserting that a court has jurisdiction bears the burden of proving

 that such jurisdiction exists. See Nuveen, at 293.

       Like so many other issues in this case, the question of who is asserting

 that subject-matter jurisdiction exists has been complicated by the shifting

 and/or inconsistent positions of the parties.         Despite previously raising

 questions regarding this Court’s subject-matter jurisdiction, and following

 conversion of the Motion to Dismiss into one seeking summary judgment, U.S.

 Bank filed a brief in support of summary judgment wherein it asserted that

 this Court has “related-to” subject-matter jurisdiction over all claims, including

 those against Mrs. James-Scott. See Supplemental Brief of U.S. Bank, National

 Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp.,

 Mortgage Pass Through Certificates, Series 2004-AR7 in Support of its Request

 for Summary Judgment (“U.S. Bank’s Supplemental Brief”), 17-07028-JAD,

 ECF No. 137. In its brief, U.S. Bank further noted, without explicitly asking for

 such relief, that the Court may abstain from deciding all of the adversary

 proceedings—going so far as to point out which factors weigh in favor of

 abstention. See U.S. Bank’s Supplemental Brief at pgs. 6-7, n. 2.




                                          14
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05      Desc Main
                                Document      Page 15 of 58


       For his part, Mr. Scott avers that the Court has “core” jurisdiction over

 the consolidated Adversary Proceedings (but not 18-07005-JAD). Thus, as it

 stands, it appears that the parties agree that this Court has jurisdiction to hear

 adversary proceedings 17-07028-JAD and 17-07050-JAD.

       Regardless of any agreement by the parties, this Court has an

 independent obligation to determine whether it has the requisite subject-matter

 jurisdiction to hear and decide a case or controversy. Arbaugh v. Y& H Corp.,

 546 U.S. 500, 514, 126 S.Ct. 1235, 1244, 163 L.Ed.2d 1097 (2006); see also

 Enterprise Bank v. Eltech, Inc. (In re Eltech, Inc.), 313 B.R. 659, 662-663

 (Bankr. W.D.Pa. 2004).

       Germane to the issue of jurisdiction is the fact that from the outset of

 this case Mr. Scott has claimed an exemption in the Stable Property. 6 See e.g.,

 Taylor v. Freeland & Kronz, 503 U.S. 638, 112 S.Ct. 1644, 118 L.Ed.2d 280

 (1992)(discussing the exemption process and effect of lawfully exempting

 property from trustee liquidation efforts).

       Not only has Mr. Scott exempted the Stable Property from being an asset

 of the bankruptcy estate, it is undisputed that Mr. Scott owns the Stable

 Property with his wife as tenants by the entireties—thereby presenting an

 obstacle for the Chapter 7 trustee to liquidate it. See e.g., Bellinger v. Buckley,

        6  Jurisdiction is assessed at the time of filing of the Adversary Proceeding. See
 e.g., Grupo Dataflex v. Atlas Global Grp., L.P., 541 U.S. 567, 570-71 (2004)(“It has
 long been the case that ‘the jurisdiction of the Court depends upon the state of things
 at the time of the action brought[.]’ ”) Mr. Scott’s bankruptcy case was commenced on
 January 25, 2017, and he filed his claim of exemptions in the Stable Property on
 February 8, 2017, which was well prior to the commencement of this Adversary
 Proceeding on May 18, 2017.


                                            15
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 16 of 58


 577 B.R. 193 (D. Md. 2017)(describing the debtor’s interest in property held by

 tenancy-by-the-entireties and how the asset is shielded from liquidation by a

 trustee in bankruptcy); see also In re Martin, 269 B.R. 119 (Bankr. M.D. Pa.

 2001).

       As a result of these facts, the Chapter 7 Trustee (James R. Walsh,

 Esquire) both withdrew his objection to Mr. Scott’s claim of exemptions and

 abandoned any interest that the bankruptcy estate could claim with respect to

 the Stable Property. See In re Guterl Special Steel Corp., 316 B.R. 843, 861

 (Bankr. W.D. Pa. 2004)(abandoned property ceases to be property of the estate

 and “[i]t reverts nunc pro tunc to the debtor or whoever had the possessory right

 to the property when the bankruptcy petition was filed, and stands as though

 no bankruptcy petition was ever filed.”)(citing Dewsnup v. Timm (In re

 Dewsnup), 908 F.2d 588, 590 (10th Cir. 1990), aff’d 502 U.S. 410 (1991)); see

 also 11 U.S.C. § 363(h)(3)(providing that sale of co-owned property may only

 occur if, among other things “the benefit to the estate of a sale of such property

 free of the interests of co-owners outweighs the detriment, if any, to such co-

 owners”) and Benjamin C. Ackerly, Tenants by the Entirety and the

 Bankruptcy Reform Act, 21 Wm & Mary Law Rev. 701, 714-15 (1980).

       In addition, the Chapter 7 Trustee has filed his report of no distribution

 in this case, thereby acknowledging that no property of the estate will be

 available for liquidation and distribution to creditors. Dircks v. Global Fin.

 Credit, LLC (In re Dircks), 329 B.R. 687, 692 (Bankr. C.D. Ill. 2005)(given

 trustee’s report of no distribution and abandonment, the alleged asset will have


                                          16
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 17 of 58


 no effect on the bankruptcy estate).

       The net result of these facts is that unsecured creditors will receive zero

 recovery in this bankruptcy case and putative secured creditors, like U.S.

 Bank, are left to their own devices to recover in rem interests outside of the

 bankruptcy process from non-bankruptcy estate property. See Dewsnup, 502

 U.S. at 418 (noting that a bankruptcy discharge extinguishes only in personam

 claims and not in rem claims against property)(citing Johnson v. Home State

 Bank, 501 U.S. 78, 84 (1991)).

       The essential question presented by these facts is whether the Court may

 nonetheless exercise jurisdiction and decide the nature and extent of U.S.

 Bank’s ability to enforce the Note and Mortgage against non-bankruptcy estate

 property?   This Court concludes that the Court’s subject-matter jurisdiction

 does not extend to such matters where the bankruptcy estate’s interests are

 not implicated.

       The Court reaches this conclusion because subject-matter jurisdiction of

 the bankruptcy court is limited and is derivative of the limited subject-matter

 jurisdiction bestowed upon the United States District Court.

       Section 1334 of title 28 states, in pertinent part, that “district courts

 shall have original and exclusive jurisdiction of all cases under title 11 . . .

 [and] original but not exclusive jurisdiction of all civil proceedings arising

 under title 11, or arising in or related to cases under title 11.” See 28 U.S.C. §§

 1334(a) and (b).

       Section 157(a) of title 28 further states that a district court may provide


                                          17
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 18 of 58


 that any such case or proceeding may “be referred to the bankruptcy judges for

 the district” and the bankruptcy court “may hear and determine [such] cases

 [and such proceedings] . . . and may enter appropriate orders and judgments,

 subject to review under section 158 of this title.” See id. at §§ 157(a) and (b)(1).

       The United States District Court for the Western District of Pennsylvania

 has provided for the referral of the instant bankruptcy case and Adversary

 Proceeding to this Court by operation of the standing Order of Reference of

 Bankruptcy Cases and Proceedings Nunc Pro Tunc, which provides that "any or

 all proceedings arising under [t]itle 11 or arising in or related to a case under

 [t]itle 11 . . . be and they hereby are referred to the Bankruptcy Judges of this

 district for consideration and resolution." See Order of Reference of Bankruptcy

 Cases and Proceedings Nunc Pro Tunc, adopted Oct. 16, 1984. 7

       The statutory regime set forth above unequivocally provides that this

 Court only has subject-matter jurisdiction to hear and decide the Adversary

 Proceeding if the lawsuit constitutes any of the following: (1) a “case under” title

 11, (2) a civil proceeding “arising under” title 11, (3) a civil proceeding “arising

 in” a case under title 11, or (4) a civil proceeding that is “related to” a case

 under title 11.

       The first three types of subject-matter jurisdiction set forth above have

 their genesis in title 11 (i.e., the Bankruptcy Code). Specifically, a “case under”

 title 11 refers to the bankruptcy petition itself. In re Combustion Eng’g, Inc.,


       7  Available at <http://www.pawd.uscourts.gov/sites/pawd/files/general-
 orders/bankruptcy_standing_order.pdf>.


                                          18
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                Document      Page 19 of 58


 391 F.3d 190, 225 n. 38 (3d Cir. 2005). A proceeding “arises under” title 11

 when the Bankruptcy Code creates the cause of action or when the Bankruptcy

 Code provides the substantive right that is being invoked. Stoe v. Flaherty, 436

 F.3d 209, 217 (3d Cir. 2006); see also Halper v. Halper, 164 F.3d 830, 836-37

 (3d Cir. 1999). Likewise, a proceeding “arises under” title 11 or “arises in a

 case under title 11” if the proceeding would have “no existence outside of

 bankruptcy.” United States Trustee v. Gryphon at the Stone Mansion, Inc., 166

 F.3d 552, 556 (3d Cir. 1999).

       Because Mr. Scott’s lawsuit is simply a state law cause of action

 challenging U.S. Bank’s standing to enforce a debt against the Stable Property,

 it is beyond dispute that the instant Adversary Proceeding does not fall within

 the ambit of these three sources of bankruptcy subject-matter jurisdiction.

 Indeed, the undisputed record is that the matters complained of by Mr. Scott in

 the Adversary Proceeding could have been brought in a non-bankruptcy forum

 well prior to the filing of his bankruptcy case and, as such, the causes of action

 have their own stand-alone existence outside of bankruptcy. Under these

 circumstances, the Adversary Proceeding is not a “case under” title 11. It also

 is not a proceeding “arising in” or “arising under” title 11.          Nor is it a

 proceeding “arising in” or “under” a title 11 case. As such, this Court lacks

 subject-matter jurisdiction to hear and decide this Adversary Proceeding unless

 it is a matter that is “related to” a case under title 11.

       The United States Supreme Court has instructed that the “related to”

 jurisdiction of the bankruptcy courts “cannot be limitless” and thus,


                                           19
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 20 of 58


 “bankruptcy courts have no jurisdiction over proceedings that have no effect on

 the estate of the debtor.” Smalis v. City of Pittsburgh Sch. Dist. (In re Smalis),

 556 B.R. 703, 710 (W.D. Pa. 2016), aff’d, 684 F. App’x 109 (3d Cir.

 2017)(quoting Celotex Corp. v. Edwards, 514 U.S. 300, 308 & n. 16 (1995) and

 Nuveen, 692 F.3d at 294).

       The applicable test for “related to” jurisdiction is found in the Third

 Circuit’s opinion in Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1985).

 The test articulated in Pacor is whether the outcome of a proceeding “could

 conceivably have any effect on the estate being administered in bankruptcy.”

 Id. As the Third Circuit in Pacor held, this test is satisfied so long as a

 proceeding may impact “the debtor’s rights, liabilities, options, or freedom of

 action (either positively or negatively) and which in any way impacts upon

 the handling and administration of the bankruptcy estate.” Id. (underline

 and emphasis added); accord Nuveen, 692 F.3d at 293-94.            It is this latter

 component of the Pacor test which recognizes the prudential limitation of

 bankruptcy jurisdiction. That is, the outer limit of this Court’s jurisdiction

 extends only to those matters which could conceivably affect the estate being

 administered in bankruptcy. Where the proceeding has no conceivable effect

 on the bankruptcy estate, this Court’s jurisdiction is absent.

       In canvassing the record, this Court concludes that the outcome of the

 Adversary Proceeding will have no impact, either positively or negatively, upon

 the administration of this bankruptcy estate. While the outcome of the lawsuit

 could conceivably inure to the benefit (or detriment) of Mr. Scott or his wife


                                          20
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 21 of 58


 personally, the fact remains that the outcome of this matter will not enlarge the

 bankruptcy estate because the Debtor has exempted the Stable Property from

 the bankruptcy estate and the Chapter 7 Trustee has abandoned any

 remaining interest in the Stable Property.        Nor will the outcome of the

 Adversary Proceeding reduce the estate, as the Chapter 7 Trustee has filed his

 report of no distribution and has abandoned the Stable Property.            Thus,

 because there is nothing to enlarge or reduce the bankruptcy estate, and the

 Adversary Proceeding will have no conceivable effect on its handling and

 administration, this Court lacks “related to” subject-matter jurisdiction to hear

 and decide the controversy.

       The Court also notes that its conclusion regarding lack of subject-matter

 jurisdiction is consistent with the decisions of other courts which have declined

 to exercise jurisdiction to hear challenges to in rem claims when the underlying

 collateral had been abandoned from the bankruptcy estate. See, e.g., Lyn v.

 Transamerica Small Bus. Capital, Inc. (In re Lyn), 483 B.R. 440, 451 (Bankr.

 D. Del. 2012); Travers v. Bank of Am., N.A. (In re Travers), 507 B.R. 62, 70-71

 (Bankr. D.R.I. 2014); Maxwell v. HSBC Mortg. Corp. (In re Maxwell), Adv. No.

 12-5284, 2012 WL 3678609, at *2-3 (Bankr. N.D. Ga. Aug. 22, 2012); and

 Ostroff v. Am. Home Mortg. (In re Ostroff), 433 B.R. 442 (Bankr. D.D.C. 2010).

 These decisions are well reasoned, and this Court adopts them herein.         The

 Court therefore determines that the instant Adversary Proceeding must be

 dismissed for want of subject-matter jurisdiction.




                                         21
Case 17-07028-JAD       Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                  Document      Page 22 of 58


       For the sake of further clarity, in the Debtor’s Objection to Dismissal, the

 Debtor argues that the Adversary Proceeding is a core proceeding under 28

 U.S.C. § 157(b)(2)(K)—in that it is a proceeding to determine the validity, extent

 or priority of a lien.     The Debtor also argues that the action is a “core”

 proceeding under 28 U.S.C. § 157(b)(2)(B) because the Debtor is objecting to

 U.S. Bank’s claim. 8     Relying upon the distinction between “core” versus “non-

 core” matters pursuant to 28 U.S.C. § 157, the Debtor appears to argue that

 this Court has jurisdiction.

       The Court, however, does not find the Debtor’s argument to be

 persuasive because 28 U.S.C. § 157 does not define federal court jurisdiction

 for bankruptcy matters. Rather, 28 U.S.C. § 157 sets forth the framework in

 which matters may be referred by the United States District Court to the judges

 of the United States Bankruptcy Court for determination. Thus, the contours

 of original subject-matter jurisdiction regarding bankruptcy matters rests in 28

 U.S.C. § 1334 and reliance on 28 U.S.C. § 157 is misplaced.

       In other words, the fact remains that “related to” jurisdiction under 28

 U.S.C. § 1334(b) is the broadest category of bankruptcy court subject-matter

 jurisdiction with the least stringent threshold—requiring only that an action

 have a “conceivable” effect on a bankruptcy estate in order to fall within this


       8   No “claims” have been filed in this case pursuant to 11 U.S.C. § 501 and
 related statutes and rules because the estate has no assets for distribution to
 unsecured creditors. As such, unsecured creditors have had their claims discharged
 and the in rem lien interests of secured creditors, like U.S. Bank, pass through
 bankruptcy unaffected pursuant to the U.S. Supreme Court’s holding in Dewsnup,
 supra.


                                             22
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 23 of 58


 Court’s jurisdiction. If an action does not fall within the boundaries of

 jurisdiction set forth in 28 U.S.C. § 1334, the “core” versus “non-core”

 provisions of 28 U.S.C. § 157 are of no moment. Conversely, if an action does

 fall within the contours of 28 U.S.C. § 1334, then 28 U.S.C. § 157 does apply.

 Of the actions that a bankruptcy court may have jurisdiction to hear under 28

 U.S.C. § 1334, the classification of them as “core” versus “non-core” under 28

 U.S.C. § 157 merely distinguishes between those actions or proceedings in

 which the bankruptcy court may enter final judgment subject to ordinary

 appellate review and those proceedings which the bankruptcy court, absent the

 consent of the litigants, may enter a non-final determination (i.e., a report and

 recommendation) for de novo review by the district court. See Wellness Int’l

 Network, LTD v. Sharif, _ U.S. _, 135 S.Ct. 1932, 191 L.Ed.21 911 (2015). This

 statutory framework therefore mandates the conclusion that 28 U.S.C. § 157

 does not serve as a vehicle to enlarge federal court jurisdiction over bankruptcy

 matters under 28 U.S.C. § 1334.

       As discussed above, the consolidated adversary proceedings sub judice

 fail to meet the “related to” requirement of conceivably affecting the bankruptcy

 estate. Accordingly, even if the actions on their face appear to fall within the

 categories of “core” matters enunciated in 28 U.S.C. § 157(b), this Court would

 still nonetheless lack subject-matter jurisdiction.

                                   III.
  Even If This Court Had the Power to Decide This Adversary Proceeding,
            the Debtor’s Challenges to U.S. Bank’s Standing to
                Enforce the Note and Mortgage Lack Merit

       Section 1334(e)(1) of title 28 of the United States Code affords this Court
                                          23
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 24 of 58


 with jurisdiction over “all the property, wherever located, of the debtor . . . and

 of property is the estate.” There is uncertainty as to whether this provision

 affords the Court with jurisdiction to hear and decide the Adversary

 Proceeding.

       Weighing against the Court’s exercise of jurisdiction sub judice is the fact

 that the heart of the dispute in this case is not the extent of the Debtor’s

 ownership of property. In fact, it is undisputed that the Debtor and his spouse

 own the residence at issue as tenants-by-the-entireties. Rather, the heart of

 the dispute is U.S. Bank’s standing to enforce an underlying debt supporting

 U.S. Bank’s mortgage interest against non-bankruptcy estate property. In this

 context, countenancing against the exercise of jurisdiction is the narrow

 interpretation afforded by some courts with respect to 28 U.S.C. § 1334(e)(1),

 which have held that bankruptcy courts should not exercise jurisdiction over

 civil proceedings where the outcome does not affect the bankruptcy estate. See,

 e.g., Jacobs v. Jacobs (In re Jacobs), 401 B.R. 202, 206 (Bankr. D. Md. 2008);

 contra United States Dep’t of Agric., Rural Hous. Serv. (In re Huff), 343 B.R.

 136, 140 (W.D. Pa. 2006).

       Nonetheless, the Court recognizes that when this Adversary Proceeding

 was commenced, U.S. Bank had its Motion for Relief From Stay pending

 pursuant to 11 U.S.C. § 362(d).         Obviously, a prerequisite to a creditor

 prosecuting such a motion is the creditor having standing to do so. Arguably,

 the pendency of the Motion for Relief From Stay triggered the outer limits of the




                                          24
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05    Desc Main
                                Document      Page 25 of 58


 “arising under” or “arising in” subject-matter jurisdiction of this Court. 9 But,

 the strength of such argument dissipates due to the fact that abandonment of

 the subject property is retroactive in that property abandoned “revests nunc pro

 tunc to the debtor or whoever had the possessory right to the property when

 the bankruptcy petition was filed, and stands as though no bankruptcy

 petition was ever filed.” In re Guterl Special Steel Corp., 316 B.R. at 861.

       For the sake of completeness given the jurisdictional complexity of the

 questions presented, and in the event this Court has subject-matter

 jurisdiction to hear and decide this Adversary Proceeding, the material facts

 not in dispute reflect that U.S. Bank does have standing to enforce the Note

 and Mortgage against the Stable Property. As such, on the merits Mr. Scott is

 not entitled to the relief he seeks.

       The standard for summary judgment has long been established. Federal

 Rule of Civil Procedure 56, made applicable to bankruptcy proceedings by

 Federal Rule of Bankruptcy Procedure 7056, provides that “the court shall

 grant summary judgment if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of

 law.” See Fed. R. Civ. P. 56(a). Courts have elaborated on this standard as

 follows:



       9  The uncertainty of the answer to this jurisdictional question further supports
 the Court’s exercise of discretion in granting of the Motion for Relief From Stay to
 permit the parties to litigate their issues in a non-bankruptcy forum which
 indisputably would have subject-matter jurisdiction to hear and decide this
 controversy.


                                           25
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 26 of 58


             “Summary judgment is appropriate only where ... there is no
      genuine issue as to any material fact ... and the moving party is
      entitled to judgment as a matter of law.” Melrose, Inc. v.
      Pittsburgh, 613 F.3d 380, 387 (3d Cir. 2010) (quoting Ruehl v.
      Viacom, Inc., 500 F.3d 375, 380 n.6 (3d Cir. 2007)); see also
      Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P.
      56(a). Issues of fact are genuine “if the evidence is such that a
      reasonable jury could return a verdict for the nonmoving party.”
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also
      McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). Material
      facts are those that will affect the outcome of the trial under
      governing law. Anderson, 477 U.S. at 248. The Court’s role is “not
      to weigh the evidence or to determine the truth of the matter, but
      only to determine whether the evidence of record is such that a
      reasonable jury could return a verdict for the nonmoving party.”
      Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d
      Cir. 2009). “In making this determination, ‘a court must view the
      facts in the light most favorable to the nonmoving party and draw
      all inferences in that party’s favor.’ ” Farrell v. Planters Lifesavers
      Co., 206 F.3d 271, 278 (3d Cir. 2000) (quoting Armbruster v.
      Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994)).

             The moving party bears the initial responsibility of stating
      the basis for its motion and identifying those portions of the record
      that demonstrate the absence of a genuine issue of material fact.
      Celotex, 477 U.S. at 323. If the moving party meets this burden,
      the party opposing summary judgment “may not rest upon the
      mere allegations or denials” of the pleading, but “must set forth
      specific facts showing that there is a genuine issue for trial.”
      Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001) (quoting
      Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
      587 n.11 (1986)). “For an issue to be genuine, the nonmovant
      needs to supply more than a scintilla of evidence in support of its
      position—there must be sufficient evidence (not mere allegations)
      for a reasonable jury to find for the nonmovant.” Coolspring Stone
      Supply v. Am. States Life Ins. Co., 10 F.3d 144, 148 (3d Cir. 1993);
      see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir.
      2005) (noting that a party opposing summary judgment “must
      present more than just bare assertions, conclusory allegations or
      suspicions to show the existence of a genuine issue”) (internal
      quotation marks omitted).

 Hadeed v. Advanced Vascular Res. of Johnstown, LLC, No. 3:15-CV-22, 2017

 WL 4998663, at *4 (W.D. Pa. Oct. 30, 2017).


                                         26
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05      Desc Main
                                Document      Page 27 of 58


       The record in this case consists of 852 docket entries, 10 hundreds of

 pages of exhibits, and at least ten briefs and/or supplemental briefs. While the

 Court will not unnecessarily meander through every filing and supplemental

 filing made by the parties in this case, the record reflects that the filing of briefs

 and supporting evidence was completed by the parties on September 24, 2019.

       The evidence of record which has been produced by the parties reflects

 that the Debtor and Mrs. James-Scott executed the Note in favor of GreenPoint

 Mortgage Funding, Inc. (“GreenPoint”) on April 26, 2004. See Note at ¶ 1. To

 secure the Note, the Debtor and Mrs. James-Scott also executed the Mortgage

 against the Stable Property. Thereafter, the Note was lost and an Affidavit of

 Lost Note was executed by GreenPoint on June 2, 2004 (the “Lost Note

 Affidavit”). 11 See Exhibit “B” to the Declaration of John W. Wildrick (the

 “Wildrick Declaration”), 17-07028-JAD, ECF No. 134.

       Despite the physical loss of the Note, U.S. Bank alleges that GreenPoint

 transferred its ownership interest in the Note to DLJ Mortgage Capital, Inc.

 (“DLJ”) on or about June 29, 2004. See Supplemental Brief of U.S. Bank,

 National Association, as Trustee for Credit Suisse First Boston Mortgage

 Securities Corp., Mortgage Pass Through Certificates, Series 2004-AR7 in


       10 As of September 24, 2019, the dockets of bankruptcy case nos. 17-70045-
 JAD, 17-07028-JAD, 17-07050-JAD consisted of 618, 195, and 39 docket entries
 respectively. An additional 62 entries (not included in the total cited) were docketed at
 18-07005-JAD.

       11 The Lost Note Affidavit incorrectly states that the Note was in the original
 amount of $25,000. The Wildrick Declaration identifies this sum as a scrivener’s error.
 See Wildrick Declaration at ¶ 15.



                                            27
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 28 of 58


 Response to the Hearing on November 30, 2018, 17-07028-JAD, ECF No. 167-1,

 Ex. A. DLJ allegedly then sold the Note to Credit Suisse First Boston Mortgage

 Securities Corp. (“Credit Suisse”), who in turn allegedly deposited the Note into

 a Trust 12 via a Pooling and Servicing Agreement dated July 1, 2004. See U.S.

 Bank, National Association, as Trustee for Credit Suisse First Boston Mortgage

 Securities Corp., Mortgage Pass Through Certificates, Series 2004-AR7’s Brief in

 Response to the Court’s Order Requiring Briefing and Continuing Briefing. 17-

 70045-JAD, ECF No. 360-4, Ex. C to 1.           GreenPoint is currently a named

 servicer of the Trust and U.S. Bank National Association is the Trustee. See id.

       With respect to the Mortgage, MERS 13 (in its capacity as nominee for the

 Lender, GreenPoint) assigned the Mortgage to U.S. Bank National Association

 as Trustee for the Certificateholders of Mortgage-Backed Pass-Through

 Certificates, Series 2004-AR7 on December 14, 2009. See Assignment of

 Mortgage, 17-70045-JAD, ECF No. 106, Ex. B, pg. 22. That entity assigned the

 Mortgage to U.S. Bank, National Association as Trustee for Credit Suisse First

 Boston Mortgage Securities Corp., Mortgage-Backed Pass Through Certificates,

 Series 2004-AR7 (i.e., “U.S. Bank” as defined herein) on July 23, 2015. See



       12 As used in this Memorandum Opinion, the defined term “Trust” or “Note
 Trust” shall mean the trust created by the Pooling and Servicing Agreement dated July
 1, 2004 relating to Mortgage-Backed Pass-Through Certificates Series 2004-AR7.

       13  As used in this Memorandum Opinion, the defined term “MERS” shall mean
 the Mortgage Electronic Registration Systems, Inc. MERS is the nominee for the
 Lender, Greenpoint, under the Mortgage dated April 26, 2004 by and between Mr. &
 Mrs. Scott and Greenpoint. See Exhibit “B” to the Amended Answer filed by U.S. Bank
 at Adversary No. 17-07028-JAD, ECF No. 101.



                                          28
Case 17-07028-JAD      Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                 Document      Page 29 of 58


 Corporate Assignment of Mortgage, 17-70045-JAD, ECF No. 106, Ex. B, pgs.

 20-21. The Debtor challenges the validity of these assignments, which is

 discussed below. 14

                                    A.
              Massachusetts Mortgage Foreclosure Law Generally

       The law of mortgages in the Commonwealth of Massachusetts has been

 described as being a “mixed system” derived “partly from the common law in

 regard to real property, partly from the rules and maxims of the English Courts

 of Chancery, but principally from various statutes.” See Eaton v. Fed. Nat’l

 Mortg. Ass’n, 969 N.E.2d 1118, 1126-1127 (Mass. 2012) (quoting in

 parenthetical Fay v. Cheney, 14 Pick. 399, 400-401 (Mass. 1833)).

       Under the common law of Massachusetts, a mortgage is comprised of two

 distinct but related aspects: (1) “a transfer of legal title to the mortgage[d]

 property,” and (2) “it serves as a security for an underlying note or other

 obligation[.]” Eaton, at 1124.

       Separation of the mortgage from the mortgage note is permissible under

 Massachusetts law and unlike some other jurisdictions, the transfer of one

 does not carry with it the other. See id. However, when a mortgage is separated

 from the debt it secures, the mortgage represents a “mere technical interest.”

 Id. In this latter scenario, the holder of a mortgage alone is without power to


       14  The parties also submitted extensive evidence regarding the transfer of
 servicing rights of the loan evidenced by the Note and Mortgage (the “Loan”). As no
 discussion of the servicing rights is required to resolve this matter sub judice, the
 Court declines to set forth a recitation of that evidence at this time.



                                            29
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 30 of 58


 foreclose in its own right and holds the mortgage in trust for the holder of the

 note, “who has an equitable right to obtain an assignment of the mortgage.” Id.

 at 1125.

       In addition to common law enforcement of a mortgage, “[i]t has long been

 recognized that statutes are a key source of authority generally governing

 mortgages” and are specifically significant with respect to the exercise of the

 statutory power of sale. See id. at 1126.

       The “statutory power of sale,” authorized by Massachusetts General Laws

 chapter 183 § 21, empowers a mortgagee to foreclose upon default of a

 mortgage without first obtaining judicial approval. See Eaton, at 1127.

 However, to effectuate a statutory power of sale, the mortgagee must be in

 strict compliance with the terms of the mortgage and applicable statutes. See

 Eaton, at 1126-1128.

       In Massachusetts the applicable statute states, in pertinent part, as

 follows:

       The mortgagee or person having estate in the land mortgaged, or
       a person authorized by the power of sale, or the attorney duly
       authorized by a writing under seal or the legal guardian or
       conservator of such mortgagee or person acting in the name of
       such mortgagee or person, may, upon breach of condition and
       without action, perform all acts authorized or required by the
       power of sale; provided, however, that no sale under such power
       shall be effectual to foreclose a mortgage, unless, previous to such
       sale [the notice requirements of this section are fulfilled.]

 Mass. Gen. Laws ch. 244, § 14 (emphasis and italics added).

       The record reflects that the Mortgage in the instant case provides the

 “Lender” (which is GreenPoint) the ability to invoke the statutory power of sale


                                          30
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05     Desc Main
                                Document      Page 31 of 58


 upon an uncured default by the “Borrowers” (which are the Debtor and Mrs.

 James-Scott). See Mortgage at ¶ 22. 15 As the Debtor challenges U.S. Bank’s

 standing to foreclose on the Note and Mortgage, the operative question in this

 case is whether U.S. Bank has the authority to effectuate the statutory power

 of sale in light of the transactional history of this case.       The answer to this

 question is “yes” in that U.S. Bank does have the requisite authority to

 foreclose.

       The Supreme Judicial Court of Massachusetts addressed the issue of

 standing to foreclose in Eaton v. Federal National Mortgage Association.             In

 that case, the holder of a mortgage—but not the mortgage note—sought to

 foreclose on the plaintiff’s real property under the statutory power of sale. The

 Eaton court construed the term “mortgagee” under the statute to be the person

 or entity who is the holder of both the mortgage and the mortgage note. See

 Eaton, at 1129. However, further recognizing that “[t]here is no applicable

 statutory language suggesting that the Legislature intended to proscribe

 application of general agency principles in the context of mortgage foreclosure

 sale[,]” the Eaton court also declined to confine “mortgagee” to the actual

 possessor of the mortgage note.          Instead, the Eaton court extended the

 definition of the term “mortgagee” to include a “person or entity then holding


       15  The Mortgage provides that after notice of default to the Borrowers, “[i]f the
 default is not cured on or before the date specified in the notice, Lender at its option
 may require immediate payment in full of all sums secured by this Security
 Instrument without further demand and may invoke the STATUTORY POWER OF
 SALE and any other remedies permitted by Applicable Law.” See Mortgage at ¶ 22.



                                           31
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 32 of 58


 the mortgage and also either holding the mortgage note or acting on behalf of

 the note holder.” See Eaton, at 1121 (emphasis and italics added).

       Accordingly, to succeed in its request for summary judgment, U.S. Bank

 must show that there is no genuine issue of material fact that (a) it is the

 holder of the Mortgage and (b) it is either the holder of the Note, or is acting on

 the noteholder’s behalf.

                                      B.
                    U.S. Bank is the Holder of the Mortgage

       The question of who is the current holder of the Mortgage is relatively

 straightforward.

       The undisputed record reflects that the Mortgage was executed by the

 Debtor and Mrs. James-Scott, and the Mortgage identifies GreenPoint as the

 “Lender.” The Mortgage also names MERS as the nominee of the Lender and

 “Lender’s successors and assigns.” See Mortgage, at ¶¶ (C), (D), & pg. 3.        In

 this capacity, the Mortgage further grants to both MERS and MERS’ successors

 and assigns, the power of sale with respect to the Stable Property. Id. The

 Lender is also empowered with the statutory power of sale in paragraph 22 of

 the Mortgage.

       In support of its position that it is entitled to enforce the Mortgage, U.S.

 Bank provided to this Court two subsequent assignments of the Mortgage by

 which U.S. Bank acquired title to the Mortgage.

       First, by Assignment of Mortgage dated December 14, 2009, MERS

 assigned the Mortgage to U.S. Bank National Association as Trustee for the

 Certificateholders of Mortgage-Backed Pass-Through Certificates, Series 2004-
                                          32
Case 17-07028-JAD    Doc 197      Filed 09/25/19 Entered 09/25/19 15:25:05    Desc Main
                                Document      Page 33 of 58


 AR7 c/o BAC Home Loans Servicing, LP. Subsequently, that entity 16 assigned

 the Mortgage by Corporate Assignment of Mortgage dated July 23, 2015 to U.S.

 Bank, as defined herein. See 17-70045-JAD, ECF No. 106-3, Ex. B at pgs. 20-

 22.

       The Debtor challenges the validity of these assignments.                In his

 adversary complaint, the Debtor under Claim V alleges that all assignments are

 void and makes reference to the assignment by MERS. The Debtor’s argument

 appears to be that MERS, as nominee for the Lender, held bare legal title and

 lacked the capacity to transfer the Mortgage. The Debtor therefore posits that

 the noteholder (GreenPoint) is the only party permitted to assign the Mortgage

 because GreenPoint is the entity that owned the beneficial interest. See

 Complaint at pgs. 5-6.

       This   position    was    expressly    refuted   by   the   Appeals   Court   of

 Massachusetts in Shea v. Federal National Mortgage Association, 31 N.E.3d

 1122 (Mass. App. Ct. 2015). In Shea, the plaintiff-mortgagor challenged the

 validity of a mortgage foreclosure against its real property on the basis that the

 mortgage assignment from MERS to the foreclosing mortgagee was invalid. The



       16 By the December 14, 2009 mortgage assignment, the Mortgage was assigned
 to U.S. Bank National Association as Trustee for the Certificateholders of Mortgage-
 Backed Pass-Through Certificates, Series 2004-AR7 c/o BAC Home Loans Servicing.
 In the July 23, 2015 assignment, the assignor is identified as being U.S. Bank
 National Association as Trustee for the Certificateholders of Mortgage-Backed Pass-
 Through Certificates, Series 2004-AR7 but with c/o Ocwen Loan Servicing, LLC. The
 Court notes that pursuant to the Wildrick Declaration, the servicing of the Loan was
 transferred to Ocwen Loan Servicing, LLC on March 1, 2014. See Wildrick Declaration
 at ¶ 11.



                                             33
Case 17-07028-JAD         Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                    Document      Page 34 of 58


 plaintiff’s position was two-fold: (1) that MERS lacked authority to assign the

 mortgage because it was never the noteholder, and (2) that MERS lacked

 authority to assign the mortgage because it did not receive specific

 authorization from the noteholder to make the assignment. See Shea, at 1124-

 1125.

         Like the facts before this Court, in Shea MERS was identified in the

 mortgage as nominee for the lender and as the mortgagee under the mortgage.

 See Shea, at 1124. Further, in identical language as that contained in the

 Mortgage sub judice, the mortgage in Shea provided that although MERS held

 only legal title,

         . . . if necessary to comply with law or custom, MERS (as nominee
         for Lender and Lender’s successors and assigns) has the right: to
         exercise any or all of those interests, including, but not limited to,
         the right to foreclose and sell the Property; and to take any action
         required of Lender, including, but not limited to, releasing and
         canceling this [s]ecurity [i]nstrument.

 Shea, at 1125. 17

         The Shea court therefore dismissed the mortgagor’s challenge noting its

 prior holding that “[n]othing in Massachusetts law requires a foreclosing

 mortgagee to demonstrate that prior holders of record legal interest in the

 mortgage also held the note at the time each assigned its interest in the

 mortgage to the next holder in the chain.” Shea, at 1125 (quoting Sullivan v.

 Kondaur Capital Corp., 7 N.E.3d 113 (Mass. App. Ct. 2014)). The Shea court

 further found that while a noteholder has the equitable right to obtain an

         17   This language appears on page 3 of the Mortgage.



                                               34
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05     Desc Main
                                Document      Page 35 of 58


 assignment of the mortgage, 18 absent restrictive language in the mortgage

 itself, MERS had the right to assign the mortgage to another party. See Shea,

 at 1124-1125.

       Given the striking similarities between this case and Shea—where, but

 for the names of the parties, the dates, and amounts of the loan secured, the

 language of the mortgage as to MERS’s rights as nominee and mortgagee are

 identical to that in the Mortgage—this Court likewise holds that absent

 restrictive language in the Mortgage, MERS was free to assign the Mortgage

 under Massachusetts law. See also Zullo v. HMC Assets, LLC, 16 Misc.

 000413(RBF), 2017 WL 2720319, at *10-11 (Mass. Land Ct. June 22, 2017)

 (finding that MERS acted within its authority as mortgagee and nominee for the

 lender when it assigned a mortgage containing similar provisions to the

 Mortgage sub judice).

       The Court’s conclusion in this matter is particularly acute because the

 Debtor has pointed to no restrictive language in the Mortgage.              Thus, the




       18  Under Massachusetts law, a note and mortgage exist apart from each other
 and the two instruments may be held by separate entities. See Desmond v. Raymond
 C. Green, Inc. (In re Harborhouse of Gloucester, LLC), 505 B.R. 365, 373 (Bankr. D.
 Mass. 2014), aff’d, 523 B.R. 749 (1st Cir. B.A.P. 2014). Although they may be held
 separately, the Massachusetts Supreme Judicial Court in Eaton found that “[a
 mortgage] has no determinative value. If it should be assigned, the assignee must hold
 the interest at the will and disposal of the creditor who holds the bond.” See Eaton, at
 1125. Thus, a holder of a mortgage holds that mortgage in trust for the holder of the
 note it secures and that noteholder has an equitable right to obtain an assignment of
 the mortgage.” Harborhouse, at 373 (quoting U.S. Bank Nat’l Ass’n v. Ibanez, 941
 N.E.2d 40, 54 (Mass. 2011)). In effect, what this means is that a noteholder that is
 not also the holder of the mortgage can assert its title in an action at law. See
 Harborhouse, at 373.


                                           35
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 36 of 58


 Debtor has failed to show that MERS was not permitted to assign the Mortgage

 in its capacity as nominee for the Lender.

       In addition to the above arguments, in his pleading styled as “Debtor’s

 Brief Re. February 21, 2019 Hearing” (17-07028-JAD, ECF No. 184), the Debtor

 asserts that the chain of title to the Mortgage is incomplete. Specifically, the

 Debtor, without submitting or producing any admissible evidence other than

 hearsay, argues that Capital One acquired all of GreenPoint’s assets in 2006 or

 2007. See Debtor’s Brief Re. February 21, 2019 Hearing, at pgs. 8-9. The Debtor

 takes issue with the fact that the chain of title produced by U.S. Bank does not

 reflect or acknowledge any acquisition of the Mortgage by Capital One. See id.

       To the Debtor’s point, U.S. Bank has acknowledged that Capital One

 acquired the corporate entity GreenPoint in December of 2006. See Response of

 U.S. Bank National Association, as Trustee for Credit Suisse First Boston

 Mortgage Securities Corp., Mortgage Pass Through Certificates, Series 2004-AR7

 in Opposition to Plaintiff’s Motion for Sanctions, 17-07028-JAD, ECF No. 117, at

 ¶ 11. Nonetheless, the Court fails to see how Capital One’s acquisition of

 GreenPoint invalidates the chain of title proffered by U.S. Bank. The Mortgage

 itself identifies MERS as the mortgagee under the agreement and as a “separate

 corporation that is acting solely as a nominee for Lender and Lender’s

 successors and assigns.” Mortgage at pg. 1, ¶ (C) (emphasis added).

       Thus, even if GreenPoint transferred ownership of the Mortgage or was

 acquired by Capital One, MERS remained the nominee for GreenPoint’s

 successors and/or assigns. No further document was necessary to empower


                                         36
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 37 of 58


 MERS to act as nominee for any such assignee/successor when it (MERS)

 subsequently assigned the Mortgage in 2009. Moreover, the Debtor has cited to

 no legal authority or documentary evidence to support an opposite conclusion.

       Based on the foregoing, the Debtor has failed to provide any admissible

 evidence to challenge the chain of title asserted by U.S. Bank with respect to

 the Mortgage. Patel v. Shubh Hotels, LLC (In re Shubh Hotels Pittsburgh, LLC),

 476 B.R. 181, 190 (Bankr. W.D. Pa. 2012)(acknowledging that summary

 judgment is “put up or shut up time” requiring the party opposing summary

 judgment to produce some evidence)(citing Berckeley Inv. Grp., Ltd. v. Colkitt,

 455 F.3d 195, 201 (3d Cir. 2006) and In re Figard, 382 B.R. 695, 706 (Bankr.

 W.D. Pa. 2008)).

       Accordingly, the Debtor has failed to rebut U.S. Bank’s showing that

 there is no genuine issue of material fact that U.S. Bank is the holder of, and is

 entitled to, enforce the Mortgage.

                                    C.
 U.S. Bank Has Authority to Enforce the Lost Note on Behalf of GreenPoint

       Turning to the question of who is entitled to enforce the Note, it is now

 undisputed that the Note was lost prior to the alleged transfer to DLJ. See

 Wildrick Declaration at ¶¶ 12-14. The Debtor therefore argues that since the

 Note was lost (prior to the alleged assignment to DLJ, prior to the subsequent

 purported sale to Credit Suisse, and prior to the alleged deposit into the Note

 Trust) all subsequent transfers of the Note are invalid. As such, it is submitted

 that GreenPoint remained the last holder of the Note and the Debtor argues



                                          37
Case 17-07028-JAD       Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05     Desc Main
                                  Document      Page 38 of 58


 that U.S. Bank never acquired the right to enforce the Note as a holder in its

 own right.

        At    first   blush,   the   Debtor’s     argument   was   worthy   of    further

 consideration. A closer inspection of it reveals that the Debtor discounts the

 fact that U.S. Bank is currently acting as an agent on behalf of GreenPoint with

 respect to the Note. Accordingly, the subsequent attempted transfers (to DLJ

 and others) after the Note was lost are red herrings.

        Whether a downstream assignee of a mortgage note can enforce that

 mortgage note when it was physically lost prior to assignment was addressed in

 Desmond v. Raymond C. Green, Inc. (In re Harborhouse of Gloucester, LLC),

 505 B.R. 365 (Bankr. D. Mass. 2014), aff’d, 523 B.R. 749 (1st Cir. B.A.P. 2014).

        The Harborhouse court observed that Massachusetts General Laws

 chapter 106, § 3-301, which applies to negotiable instruments, provides that a

 person is entitled to enforce an instrument if that person is “(i) the holder of the

 instrument, (ii) a nonholder in possession of the instrument who has the rights

 of a holder, or (iii) a person not in possession of the instrument who is entitled

 to enforce the instrument pursuant to section 3-309.” Harborhouse, at 369.

 The Harborhouse court further noted that a shared commonality of the

 alternative requirements in section 3-301 is that the person seeking to enforce

 the instrument must have had actual possession at one time. Harborhouse, at

 370.

        The first two alternatives in section 3-301 require current possession of

 the instrument. The third alternative does not require current possession, but


                                             38
Case 17-07028-JAD      Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                 Document      Page 39 of 58


 by incorporation of section 3-309 does require possession at some point in the

 past.

         According to the statutes, the sole exception to the current possession

 requirement for enforceability is where a person satisfies the requirements to

 enforce a lost or destroyed instrument under Massachusetts General Laws

 chapter 106, § 3-309. See Harborhouse, at 370. Subsection (a) of section 3-309

 allows a person to enforce a lost, destroyed, or stolen instrument by secondary

 evidence if:

         (a) A person not in possession of an instrument is entitled to
         enforce the instrument if (i) the person was in possession of the
         instrument and entitled to enforce it when loss of possession
         occurred, (ii) the loss of possession was not the result of a transfer
         by the person or a lawful seizure, and (iii) the person cannot
         reasonably obtain possession of the instrument because the
         instrument was destroyed, its whereabouts cannot be determined,
         or it is in the wrongful possession of an unknown person or a
         person that cannot be found or is not amenable to service of
         process.


 Mass. Gen. Laws ch. 106, § 3-309.

         Thus, “[a] party seeking to enforce a [lost] note must show that, prior to

 the loss or destruction of the note, [it] 1) was entitled to enforce the instrument

 and 2) had possession of the instrument.” Harborhouse, at 371 (quoting Marks

 v. Braunstein, 439 B.R. 248 (D. Mass. 2010)). See also Zullo, at *7-9 (observing

 that as a state court, while not bound to follow the decisions of federal courts

 of the District of Massachusetts, including Harborhouse, “it sees no rationale

 to depart from their interpretation of § 3-309.” Further noting that “the plain




                                            39
Case 17-07028-JAD      Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05      Desc Main
                                 Document      Page 40 of 58


 language of § 3-309 continues to compel the person attempting to enforce a

 lost note to have been in possession of the note when it was lost.”)

       It is undisputed that presently neither GreenPoint nor U.S. Bank

 physically possess the lost Note and thus cannot satisfy the current possession

 requirement of § 3-301(i) and (ii). Nonetheless, a creditor could still satisfy § 3-

 301(iii)’s current possession exception if it meets the requirements of § 3-309.

 In other words, it must show that at the time of the Note’s loss it (1) was

 entitled to enforce the Note and (2) had possession of the Note.

       As set forth above, the Note was executed by the Scotts in favor of

 GreenPoint as Lender on April 26, 2004. Almost immediately thereafter, the

 Note was lost by GreenPoint and the Lost Note Affidavit was executed on June

 2, 2004. At the time of loss, the Note was in the possession of GreenPoint and

 GreenPoint, as the Lender, was entitled to enforce the Note. No evidence has

 been presented by Mr. Scott to rebut these facts.

       Thus, the record reflects that GreenPoint qualifies for the exception to

 the current possession requirement by satisfying § 3-309 and is entitled to

 enforce the Note. 19 The same holds true for any party acting on GreenPoint’s


       19  With respect to the additional requirements of § 3-309, the evidence of record
 is that the Note was lost while in GreenPoint’s possession and that GreenPoint has
 been unable to locate the Note despite “due and diligent search.” See Lost Note
 Affidavit at ¶ 5. The evidence of record also reflects that the Note had not been
 canceled or effectively transferred and that GreenPoint had not “in any other way been
 divested of the ownership of or rights under the [Note] except for the loss” as
 described. Id. at ¶ 6. That the Note was not transferred by GreenPoint is also
 supported by Massachusetts General Laws chapter 106 § 3-203, which states that an
 instrument is “transferred” only when it is “delivered.” None of the parties have
 disputed the fact that the Note was not “delivered” to DLJ because it was lost prior to
 the transactions(s) involving DLJ. Accordingly, the evidence is that the loss was not
                                                                          (. . . continued)

                                            40
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 41 of 58


 behalf. See Eaton, at 1121 (“mortgagee” entitled to enforce includes the “person

 or entity then holding the mortgage and also either holding the mortgage note

 or acting on behalf of the note holder”)(emphasis and italics added). See

 also Zullo, at *9 (in finding that a downstream assignee of a previously lost note

 was not entitled to enforce, the court observed that the downstream assignee

 failed to show that it was acting on behalf of the holder of the note at the time

 of its loss).

        Significantly, GreenPoint has affirmatively stated in these proceedings

 that U.S. Bank is acting as an agent of GreenPoint with respect to the Note. A

 consequence flowing from this fact is that U.S. Bank is entitled to enforce the

 lost Note in this capacity. In support thereof, U.S. Bank submitted to this

 Court a declaration by John Wildrick, Assistant Vice President of GreenPoint

 wherein Mr. Wildrick avers that U.S. Bank is acting on behalf of GreenPoint as

 the noteholder. See Wildrick Declaration at ¶ 16. Thus, the record evidence is

 that U.S. Bank is operating as an agent of GreenPoint and is empowered to

 enforce the lost Note.

        In rebuttal of U.S. Bank’s evidence, the Debtor argues that the Wildrick

 Declaration is deficient because (i) “Mr. Wildrick never alleged that he was

 acting in his capacity as principal” when he represented that U.S. Bank is

 acting on behalf of GreenPoint (see Second Supplemental Brief of Michael David


 (. . . continued)
 the result of a transfer or lawful seizure and the whereabouts of the Note cannot be
 ascertained. See Mass. Gen. Laws ch. 106 § 3-309(a)(ii) and (iii).



                                          41
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 42 of 58


 Scott, the Debtor in Response to the Court’s June 29, 201[9] Order (the “Debtor’s

 Second Supplemental Brief”), ECF No. 194 at ¶¶ 3-4); (ii) no written documents

 evidencing the agency relationship are attached to the declaration in violation

 of the statute of frauds (see Debtor’s Second Supplemental Brief at ¶ 4); and

 (iii) that GreenPoint ceased operations when acquired by Capital One prior to

 the date of the Wildrick Declaration (see Debtor’s Second Supplemental Brief at

 ¶ 16).   Moreover, the Debtor argues that “Greenpoint has not provided

 sufficient evidence that it was in possession of the note when it was lost.” See

 Debtor’s Second Supplemental Brief at ¶ 4.        Each of these arguments are

 addressed ad seriatim.

       Starting with the latter, the Debtor makes an assertion that GreenPoint

 was never in possession of the Note, and he cites the Lost Note Affidavit by

 GreenPoint in support of his contention. See Complaint at pgs. 3-4. In this

 regard, the Debtor argues that the affiant of the Lost Note Affidavit does not

 expressly state that GreenPoint was in possession of the Note when it was lost.

 See Complaint at pg. 2.

       While the Lost Note Affidavit does not say verbatim that “GreenPoint was

 in possession of the Note when lost,” the Lost Note Affidavit does state that the

 Note was made payable to GreenPoint, that GreenPoint is the “owner and

 holder of the Note,” and that although GreenPoint has made a diligent search

 it is unable to locate the original Note. See Lost Note Affidavit at ¶¶ 2-5. In

 other words, that GreenPoint had lost the Note. Moreover, seemingly rectifying

 the Debtor’s objection, Mr. Wildrick plainly states in his Declaration that


                                         42
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 43 of 58


 “GreenPoint was in possession of the original Note when it was lost.” See

 Wildrick Declaration at ¶ 14.

       However, the Debtor now argues that Wildrick’s averments regarding

 GreenPoint’s possession of the Note are unsupported because U.S. Bank has

 not provided the “collateral file and computer records” showing that GreenPoint

 received the original Note from the attorney who conducted the closing on the

 mortgage loan. See Debtor’s Brief Re. February 21, 2019 Hearing, at pgs. 7-8.

 In advancing his position, the Debtor does not introduce any evidence to

 suggest that GreenPoint was not in possession of the Note when it was lost.

 Instead, the Debtor, citing Deutsche Bank National Trust, as Trustee for IXIS

 2006-HE3 v. Moynihan, 270 F.Supp.3d 497, 508 (D. Mass. 2017), questions

 the extent of the evidence submitted by U.S. Bank. See Debtor’s Brief Re.

 February 21, 2019 Hearing, at pgs. 7-8.

       In Moynihan, the mortgagor challenged a party’s right to enforce a lost

 note arguing that the party had failed to show that it was ever in possession of

 the original note. The court therein observed that to evidence possession, the

 party produced a copy of the original note, affidavits of corporate officials

 averring possession, “a note possession history exhibit,” and business records

 showing that the party temporarily released the original note to an agent for

 enforcement. See id. at 508. The Moynihan court found these documents

 sufficient to establish possession at the summary judgment stage. It appears

 that Mr. Scott cites to this list in Moynihan as support for his argument that

 U.S. Bank has failed to adequately document possession of the Note.


                                         43
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                Document      Page 44 of 58


       The Debtor’s argument is unpersuasive. First, although Moynihan

 presents an example of what types of evidence can be considered as sufficient

 to establish possession of a lost note, it did not create a finite or “all or nothing”

 list of documents required to show possession.

       Using Moynihan as a legal guidepost, U.S. Bank has presented similar

 evidence, including a copy of the original Note 20 and affidavits by corporate

 officials averring possession of the Note and that the Note was lost (i.e., the

 Lost Note Affidavit and Wildrick Declaration). Additionally, the affidavits

 recount the history of possession of the Note, in that the Note was executed on

 April 26, 2004, was in the possession of GreenPoint as of May 10, 2004, and

 was considered lost as of June 2, 2004. See Wildrick Declaration at ¶¶ 12-14;

 Lost Note Affidavit at ¶¶ 2 & 4. The Court finds that this evidence is sufficient

 to conclude that the Note was lost while in possession of GreenPoint.

       As to the Debtor’s other arguments, the Debtor argues that “Mr. Wildrick

 never alleged that he was acting in his capacity as principal” when he

 represented that U.S. Bank is acting on behalf of GreenPoint.            The Debtor

 misunderstands the Wildrick Declaration

       The Wildrick Declaration does not purport to create the agency

 relationship. Wildrick’s statements regarding agency can be synthesized as

 follows: Wildrick is an Assistant Vice President of GreenPoint, he has reviewed

 the business records maintained by GreenPoint, and based upon those records


       20 The Note is stamped with a signed statement: “Certified to be a True and
 Correct Copy GreenPoint Mortgage [signature][.]”


                                           44
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 45 of 58


 he states that U.S. Bank is acting on behalf of GreenPoint. See Wildrick

 Declaration at ¶¶ 1, 2, 6, 7, & 16. Thus, Wildrick appears to be attesting to an

 existing agency relationship, as opposed to creating a new one.

       In terms of an outright challenge to the agency relationship between

 GreenPoint and U.S. Bank, the Debtor has failed to supply any persuasive legal

 authority or evidence for his position.

       Nor has the Debtor presented any admissible evidence to discount

 Wildrick’s capacity to attest to the relationship. As discussed in Moynihan:

       As stated in Rule 56(c)(4), “An affidavit or declaration used to
       support or oppose a [summary judgment] motion must be made on
       personal knowledge, set out facts that would be admissible in
       evidence, and show that the affiant or declarant is competent to
       testify on matters stated.” To fall within the reach of the business
       records exception, a party must show that, “the record was made
       at or near the time by—or from information transmitted by—
       someone with knowledge.” Fed.R.Evid. 803(6)(A).

 Moynihan, at 514.

       Again, Wildrick plainly states that he is an Assistant Vice President of

 GreenPoint and that his averments are based on his review of GreenPoint’s

 business records.

       The Debtor discounts any agency relationship between U.S. Bank and

 GreenPoint.   On this point, the Debtor argues that the agency is ineffective

 because the relationship has not been reduced to writing.         Specifically, the

 Debtor argues that the agency relationship is in violation of Massachusetts’s

 Statute of Frauds (Mass. Gen. Laws ch. 259, § 1).           However, this statute

 provides, in pertinent part, that:



                                           45
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                Document      Page 46 of 58


       No action shall be brought . . . [u]pon a contract for the sale of
       lands, tenements or hereditaments or of any interest in or
       concerning them . . . [u]nless the promise, contract or agreement
       upon which such action is brought, or some memorandum or note
       thereof, is in writing and signed by the party to be charged
       therewith or by some person thereunto by him lawfully authorized.

 Id.

       The Debtor’s argument misses its mark because the agency relationship

 between GreenPoint and U.S. Bank is not the type of contractual relationship

 governed by Massachusetts General Laws chapter 259 § 1.                  The agency

 relationship at issue obviously is not a “contract for the sale of lands,

 tenements or hereditaments.”        U.S. Bank is merely empowered to act as an

 agent of GreenPoint with respect to Note enforcement. And, for purposes of

 this Memorandum Opinion, there has been no evidence of an effective transfer

 of an interest in the Note from GreenPoint to U.S. Bank after the Note was

 lost. 21 See HMC Assets, LLC v. Conley, Civ. No. 14-10321-MBB, 2016 U.S.

 Dist. LEXIS 111594, at *12 (D. Mass. Aug. 22, 2016) (“BSI’s authority to act on

 behalf of HMC as CAM Mortgage as a servicer does not implicate a ‘contract for

 the sale of lands’ within the meaning of chapter 259, section one.”)           Thus,

 GreenPoint remains the principal having the power to enforce the Note through

 its agent.



        21 The Court is not concluding that there could be no economic consequences
 or claims by and between the putative downstream purchasers of the Note after it was
 lost by GreenPoint (i.e., by DLJ and others). By way of illustration, Article 9 of the
 Uniform Commercial Code may be implicated between such parties. See Mass. Gen.
 Laws ch. 106, § 9-109(a)(3)(providing that the scope of Article 9 includes “sale of
 accounts, chattel paper, payment intangibles, or promissory notes”). The Court does
 not opine on these matters, either positively or negatively.


                                           46
Case 17-07028-JAD    Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                               Document      Page 47 of 58


       Finally, the Debtor challenges the credibility of the Wildrick Declaration

 by arguing that GreenPoint is no longer a viable entity. Citing to Mr. Wildrick’s

 statement that he is an Assistant Vice President of GreenPoint, the Debtor

 alleges that GreenPoint has ceased operations and laid off its entire workforce.

 In support thereof, the Debtor offers no admissible evidence but attaches to his

 Second Supplemental Brief what appears to be a hearsay printout of a website

 which “reports” that GreenPoint was shut down by Capital One (the “Article”).

 Or, at least, that GreenPoint was shut down as of the date of the Article’s last

 update five years prior (May 19, 2014). See Debtor’s Second Supplemental Brief

 at Exhibit “B.”

       Evidence that would be inadmissible at trial is properly excluded from

 consideration on summary judgment. See Pamintuan v. Nanticoke Mem’l

 Hosp., 192 F.3d 378, 387 n. 13 (3d Cir. 1999). The exact origins of the Article

 are unclear, including the identity of its author (or “declarant”). Also unclear is

 the source of information in the Article.     What is obvious is that the Article

 constitutes inadmissible hearsay. See Fed. R. Evid. 801(c) (hearsay is an out of

 court statement offered for the truth of the matter asserted), and Fed. R. Evid.

 802 (hearsay is not admissible unless otherwise permitted by federal statute,

 the federal rules of evidence, or other rules prescribed by the Supreme Court).

 Thus, it is not appropriate for this Court to consider the Article at the summary

 judgment stage.

       The Court reaches this conclusion because summary judgment is the

 time for the parties to lay their evidentiary cards on the table. When the moving


                                          47
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 48 of 58


 party makes its initial showing of no genuine issue of material fact, the non-

 moving party cannot rest on its bare, unsupported assertions in opposition.

 See Fed. R. Bankr. P. 7056(c) & (e) (A party asserting a genuine issue of

 material fact must support its assertion by citing to the record. Failure to

 adequately support an assertion may result in the granting of summary

 judgment).

       U.S. Bank has made an initial showing by admissible affidavit that U.S.

 Bank is an agent of GreenPoint and that Wildrick is an Assistant Vice President

 of GreenPoint. In rebuttal, the Debtor has failed to provide any admissible

 evidence in support of its position that GreenPoint is closed or that Wildrick is

 not employed by GreenPoint. This is so despite the fact that the Wildrick

 Declaration was filed over a year prior to the Debtor’s submission of the

 Debtor’s Second Supplemental Brief. During that time, the Debtor has not

 deposed Mr. Wildrick regarding his statements, nor has the Debtor obtained or

 filed any affidavits from any other party who could attest to the status of

 GreenPoint.

       The Court also recognizes that U.S. Bank acknowledged that Capital One

 acquired GreenPoint in December 2006. However, there has been no

 admissible evidence to suggest the GreenPoint does not continue to operate as

 an entity under Capital One’s control. The only admissible evidence before the

 Court regarding GreenPoint’s operational status is that Wildrick avers under

 penalty of perjury that he is currently an Assistant Vice President of

 GreenPoint. Accordingly, the Debtor has failed to rebut U.S. Bank’s showing


                                         48
Case 17-07028-JAD      Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05      Desc Main
                                 Document      Page 49 of 58


 that there is no genuine issue of material fact that (i) Mr. Wildrick is what he

 purports to be—an Assistant Vice President of GreenPoint, 22 (ii) that

 GreenPoint was in possession of the original Note when it was lost, and (iii)

 that U.S. Bank is an agent of GreenPoint.

       Since U.S. Bank is an agent of GreenPoint and GreenPoint is entitled to

 enforce the lost Note, there is no genuine issue of material fact that U.S. Bank

 has standing to enforce the Note. In so finding, the Court has duly considered

 the provision of Massachusetts law which provides that:

       The court may not enter judgment in favor of the person seeking
       enforcement [of a lost instrument] unless it finds that the person
       required to pay the instrument is adequately protected against loss
       that might occur by reason of a claim by another person to enforce
       the instrument. Adequate protection may be provided by any
       reasonable means.

 Mass. Gen. Laws ch. 106, § 3-309(b).

       The record reflects that Mr. & Mrs. Scott are protected against risk of

 loss by operation of the discharge in bankruptcy. Specifically, in 2009 Mrs.


        22 The Debtor has provided no credible evidence undermining the veracity of the

 Wildrick Declaration. Ethical rules relating to attorney professional conduct provide
 that counsel for a litigant owes a duty of candor to the Court which includes not
 presenting evidence he or she knows to be false, as well as a taking remedial measures
 if counsel later discovers that already presented evidence is false. See Pa. R. Prof. C.
 3.3 (“A lawyer shall not knowingly . . . offer evidence that the lawyer knows to be false.
 If a lawyer, the lawyer’s client, or a witness called by the lawyer, has offered material
 evidence before a tribunal . . . and the lawyer comes to know of its falsity, the lawyer
 shall take reasonable remedial measures, including, if necessary, disclosure to the
 tribunal”). There can also be other consequences if materially false testimony is
 provided to the Court. See, e.g., 18 U.S.C. § 1623. In making these observations, the
 Court is in no way insinuating that the representations made in the Wildrick
 Declaration are false or misleading. The Court is merely pointing out that the
 representations are made to this Court under threat of serious consequences if later
 revealed to be knowingly untrue.



                                            49
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                                Document      Page 50 of 58


 James-Scott filed for bankruptcy relief in the United States Bankruptcy Court

 for the District of Massachusetts at Case No. 09-13820 and received a

 discharge in that case. The Debtor has since commenced this bankruptcy case

 under chapter 7 of the Bankruptcy Code. The Debtor’s bankruptcy estate has

 been fully administered and the Debtor received his discharge on August 26,

 2019.

         A discharge under the Bankruptcy Code “operates as an injunction

 against the commencement or continuation of an action, the employment of

 process, or an act, to collect, recover or offset any such debt as a personal

 liability of the debtor[.]” 11 U.S.C. § 524(a)(2). Applied herein, the entry of a

 discharge order prevents any entity from seeking recourse against Mrs. James-

 Scott and the Debtor personally.

         Because any future entity will be barred from enforcing the Note against

 the Scotts personally, the Scotts are certainly adequately protected against

 future loss on the basis of the Note. See Moynihan, at 516 (“Here, DBNTC

 established that defendant is adequately protected against multiple claims in

 light of defendant’s chapter seven bankruptcy discharge.”)

         Based on the foregoing, in the event that this Court would be found to

 have jurisdiction over the consolidated adversary proceedings, this Court would

 find that there is no genuine issue of material fact that U.S. Bank is entitled to

 enforce both the Mortgage and the Note. Accordingly, U.S. Bank would be

 entitled to judgment as a matter of law.




                                           50
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05    Desc Main
                                Document      Page 51 of 58


                                   D.
     Summary Judgment in Favor of U.S. Bank is Consistent With Other
              Provisions of the Uniform Commercial Code

       Part of the confusion that permeated in this case is that neither party

 put the lost note problem sub judice in the context of the Uniform Commercial

 Code generally. Rather, both parties “nibbled around” the edges of the Uniform

 Commercial Code and left the Court to examine the bread crumbs each side

 had cited.   At the end of the day, the Uniform Commercial Codes does not

 require that the person who holds the note be the person or entity that

 enforces it. Instead, the drafters of the Uniform Commercial Code recognized

 the realities of the lending market and provided alternatives with respect to

 how a negotiable instrument may be enforced. See, e.g., Brown v. Washington

 State Dep’t of Commerce, 359 P.3d 771, 777-780 (Wash. 2015)(a general

 discussion of the distinction between the rights of an owner of a note and the

 person entitled to enforce it); see Timothy R. Zinnecker, Extending Enforcement

 Rights to Assignees of Lost, Destroyed, or Stolen Negotiable Instruments Under

 U.C.C. Article 3: A Proposal for Reform, 50 U. Kan. L. Rev. 111 (2001); see also

 Atl. Nat’l Tr. v. McNamee, 984 So.2d 375, 376-382 (Ala. 2007) and compare

 with Seven Oaks Enterprises v. DeVito, 198 A.3d 88, 95-100 (Conn. App. Ct.

 2018). 23



       23  For a discussion of selected issues relating to mortgage notes under Articles
 3 and 9 of the Uniform Commercial Code, see also Permanent Editorial Bd. For UCC,
 Application of the Uniform Commercial Code to Selected Issues Relating to Mortgage
 Notes (2011), 44 No.2 U.C.C.L.J. Art. 3 (Mar. 2012) and 3 Norton Bankr. L. & Prac. 3d
 Appendix 48-A § 48-A:27 (July 2019).


                                           51
Case 17-07028-JAD       Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05    Desc Main
                                  Document      Page 52 of 58


         To put it plainly, under the Uniform Commercial Code, the entity having

 the economic benefit of a negotiable instrument may be different than the

 person or entity having enforcement powers.           Massachusetts’ version of the

 Uniform Commercial Code recognizes as much as the statute provides: “A

 person may be a person entitled to enforce the instrument even though the

 person is not the owner of the instrument or is in wrongful possession of the

 instrument.” See Mass. Gen. Laws ch. 106, § 3-301.

         This statute further provides that a “person entitled to enforce” an

 instrument includes “a person not in possession of the instrument” who is

 entitled to enforce the instrument pursuant to section § 3-309. Id. As stated

 above in this Memorandum Opinion, GreenPoint, and its agent U.S. Bank, are

 such persons entitled to enforce the lost Note pursuant to section § 3-309.

         Massachusetts law also states that the obligation of the issuer of a note

 flows    to,   among   other     persons,   the   “person   entitled   to   enforce   the

 instrument[.]” Id. at § 3-412. In the event the issuer pays the “person entitled

 to enforce,” instead of the actual holder of the note, the obligation of the issuer

 is discharged to the extent payment is made. Id. at § 3-602. This provision of

 the Uniform Commercial Code operates to eliminate any claim of double

 liability by the maker of the lost note or instrument. 24


 24 On September 24, 2019, the Debtor filed a document labeled “Supplemental
 Authority” (17-70045-JAD, ECF No. 618), which the Court has duly considered. In
 this pleading, Mr. Scott relies upon In re Hayes, 393 B.R. 259 (Bankr. D. Mass. 2009)
 to argue that U.S. Bank lacks standing to enforce the Note and Mortgage. While the
 Court agrees with the Hayes court’s description of the problem(s) attendant with the
 securitization of residential mortgage loans, the opinion in Hayes does not alter the
                                                                        (. . . continued)

                                             52
Case 17-07028-JAD     Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05     Desc Main
                                Document      Page 53 of 58


       In sum, the undisputed record in this case reflects that the Note was lost

 while in GreenPoint’s possession. Massachusetts General Laws chapter 106, §

 3-203 states that an “instrument is transferred” when “it is delivered.” Id. at §

 3-203(a).   “Delivery” of an instrument occurs by the “voluntary transfer of

 possession” from one person to another. Id. at § 1-201(14). It therefore appears

 from this state of the record that no delivery or transfer of the Note was

 effective from and after GreenPoint’s possession, and that GreenPoint has

 retained the status as a “person entitled to enforce” the instrument under

 Article 3 of the Uniform Commercial Code. Since U.S. Bank is GreenPoint’s

 agent, the Court concludes that U.S. Bank’s enforcement of the Note on behalf

 of Greenpoint is proper.        Accordingly, summary judgment dismissing the

 Adversary Proceeding is appropriate. 25



 (. . . continued)
 decision set forth in the instant Memorandum Opinion. The Court reaches this
 conclusion because, unlike the facts of Hayes, the record before this Court includes a
 chain of title reflecting assignment of the Mortgage to U.S. Bank. In addition, the
 record before this Court establishes that GreenPoint may enforce the Note at issue and
 that GreenPoint has designated U.S. Bank as its agent to do so. Also, in rendering the
 decision today, this Court observed and accepted as true that the lost Note at issue
 was never transferred and otherwise delivered to either DLJ and/or any of DLJ’s
 successors or assignees. As set forth above, this Court has concluded that the failed
 delivery of the Note (because it was lost) to DLJ and its successors or assigns is of no
 moment and results in GreenPoint being the person or entity being the “person
 entitled to enforce” the lost Note under the Uniform Commercial Code. And, again,
 because U.S. Bank has been designated by GreenPoint to act as its agent, U.S. Bank
 has standing to enforce the Note on this basis.

 25    U.S. Bank has alternatively argued that it has standing to enforce the Note and
 Mortgage because (a) subsequent loan modification agreements operate as enforceable
 promissory notes, and/or (b) the loan modifications are a novation of the Note. U.S.
 Bank also argues that it has various rights under a document labeled “Correction
 Agreement,” which allegedly enables U.S. Bank to correct any deficiencies in
 documentation evidencing the secured loan at issue. Because the Court finds that
                                                                        (. . . continued)

                                           53
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 54 of 58


                                       IV.
                                    Conclusion

       For the reasons set forth above, the Court will enter an order dismissing

 adversary proceedings 17-07028-JAD and 17-07050-JAD for lack of subject-

 matter jurisdiction.   To the extent that this Court is later found to have

 subject-matter jurisdiction, the Court finds that the Debtor has failed to show

 that any genuine issue of material fact exists as to whether U.S. Bank is

 entitled to enforce the Note and Mortgage. Accordingly, U.S. Bank is entitled to

 judgment as a matter of law.




 Date: September 25, 2019
                       19              ____________________________________
                                            _
                                       Hon. Jeffery A. Deller
                                       United States Bankruptcy Judge



 Case Administrator to serve:
                                                         FILED
                                                         9/25/19 2:48 pm
 Mr. Michael Scott, Pro Se
                                                         CLERK
 Brett Messinger, Esquire, Counsel to U.S. Bank
                                                         U.S. BANKRUPTCY
 James R. Walsh, Esquire, Chapter 7 Trustee
                                                         COURT - :'3$




 (. . . continued)
 U.S. Bank is entitled to enforce the Mortgage and original Note as agent for
 GreenPoint, the Court need not analyze these alternative arguments.



                                         54
Case 17-07028-JAD   Doc 197     Filed 09/25/19 Entered 09/25/19 15:25:05   Desc Main
                              Document      Page 55 of 58




                                   APPENDIX A
                                    AVERRED CHAIN OF TITLE OF THE NOTE
      Date of               Owner              Documents Evidencing Transaction               Source in the Record
    Transaction

April 26, 2004      GreenPoint Mortgage       Adjustable Rate Note (“Note”) dated April   Exhibit “A” to the Amended
                    Funding, Inc.             26, 2004 by Eunice M. James-Scott &         Answer filed by U.S. Bank i at
                    (“GreenPoint”)            Michael David Scott payable to the          Adv. No. 17-07028-JAD, ECF
                                                                                                                                                 Case 17-07028-JAD




                                              Lender, GreenPoint.                         No. 101.
                                                                                                                                                 Doc 197




Between May 10,     - Loss of Original Note   Affidavit of Lost Note dated June 2,        Exhibit “B” to the Wildrick
2004 and June 2,    by GreenPoint -           2004 by Kristin Miller, Assistant           Declaration, Adv. No. 17-
2004                                          Secretary of GreenPoint. ii                 07028-JAD, ECF No. 134.
                                                                                                                            Document




                                              Declaration of John W. Wildrick             Wildrick Declaration, Adv. No.
                                              (“Wildrick Declaration”) dated June 21,     17-07028-JAD, ECF No. 134.
                                              2018 by John W. Wildrick, Assistant
                                              Vice President of GreenPoint
                                                                                                                                          Page 56 of 58




June 29, 2004 iii   DLJ Mortgage Capital,     Letter Agreement dated June 7, 2004         Exhibit “A” at pgs. 1-7 to the
                    Inc. (“DLJ”)              between GreenPoint as seller and DLJ        Supplemental Brief filed by
                                              as purchaser for the sale of certain        U.S. Bank at Adv. No. 17-
                                              mortgage loans to occur or on about         07028-JAD, ECF No. 167.
                                              June 29, 2004 (the “DLJ Letter
                                              Agreement”). iv
                                                                                                                              Filed 09/25/19 Entered 09/25/19 15:25:05




                                              Seller’s Purchase, Warranties and           Exhibit “A” at pgs. 8-105 to
                                              Servicing Agreement dated as of             the Supplemental Brief filed by
                                              September 1, 2003 regarding the sale        U.S. Bank at Adv. No. 17-
                                              between GreenPoint and DLJ. v               07028-JAD, ECF No. 167.
                                                                                                                                                 Desc Main
     July 1, 2004        Mortgage-Backed Pass-        Pooling and Servicing Agreement dated          Exhibit “C to 1” (Parts 1, 2, &
                         Through Certificates,        as of July 1, 2004 identifying DLJ as          3) to the Brief filed by U.S.
                         Series 2004-AR7 (the         seller, Credit Suisse First Boston             Bank, Case No. 17-70045-
                         “Trust”)                     Mortgage Securities Corp. as depositor,        JAD, ECF No. 360.
                                                      and U.S. Bank, National Association as
                                                      Trustee. vi

                                                      “Deal Document” consisting of a Wells          Exhibit “A” to a Motion to
                                                      Fargo statement identifying the Scotts’        Extend Time to Respond and
                                                                                                                                                             Case 17-07028-JAD




                                                      mortgage loan as or in “Deal Name:             for Briefing filed by U.S. Bank
                                                      CSFB-2004-AR7”                                 at Adv. No. 17-07028-JAD,
                                                                                                     ECF No. 143.
                                                                                                                                                             Doc 197




                                                      “Loan Schedule” for CSFB Mortgage-             Exhibit “A” to a Motion to
                                                      Backed Certificates 2004-AR7                   Extend Time to Respond and
                                                                                                     for Briefing filed by U.S. Bank
                                                                                                     at Adv. No. 17-07028-JAD,
                                                                                                                                        Document




                                                                                                     ECF No. 146.



iU.S. Bank, National Association as Trustee for Credit Suisse First Boston Mortgage Securities Corp., Mortgage-Backed Pass Through
Certificates, Series 2004-AR7 (“U.S. Bank”).
                                                                                                                                                      Page 57 of 58




ii
 Incorrectly states that the Note was in the principal amount of $25,000. This was identified as a scrivener’s error by John W. Wildrick,
Assistant Vice President of GreenPoint. See Wildrick Declaration at ¶ 15.

iii
  All alleged transfers of the Note post-loss (i.e., after June 2, 2004) are referenced for informational purposes only and are not to be
construed as effective for the purposes of the Memorandum Opinion as the Note was lost. As explained in footnote 19 of the
Memorandum Opinion, GreenPoint did not “transfer” the Note.
                                                                                                                                          Filed 09/25/19 Entered 09/25/19 15:25:05




iv The DLJ Letter Agreement provides for the sale of certain mortgage loans as identified on the schedule attached thereto. However, no
such schedule was attached to the copy of the DLJ Letter Agreement provided to the Court and U.S. Bank acknowledges in its document
binder (not docketed) that it has been unable to obtain a mortgage loan schedule for the transaction between DLJ and GreenPoint, See
Historical Record Evidence of Mortgage and Mortgage Note Binder (“Historical Evidence Binder”) at pg. 2 n. 4 (“Although [U.S. Bank]
has been unable to obtain a copy of the loan schedule for the Agreement between GreenPoint and DLJ Mortgage Capital, Inc.,
the timing of Mr. Scott’s loan – April 26, 2004 – coincides with the deposit date into the trust.”) Thus, there is nothing in the DLJ
                                                                                                                                                             Desc Main




Letter Agreement identifying the Note as being part of the transaction. Additionally, the DLJ Letter Agreement is unexecuted.
v As with the DLJ Letter Agreement (see endnote iv) there is no schedule of mortgage loans to evidence that the Note was part of the
transaction between DLJ and GreenPoint.

vi The Pooling and Servicing Agreement by itself does not identify the Note as being one deposited into the Trust. In its Historical Evidence

Binder, U.S. Bank combines the Pooling and Servicing Agreement, Deal Document, and Loan Schedule under one tab. The Deal
Document identifies the Scotts’ mortgage loan as or in “Deal Name: CSFB-2004-AR7” and assigns it an “Investor Loan Number” ending
in 4487. The “Loan Schedule” includes a highlighted loan (purported to be the Scotts’ loan) which “ID Number” ends in 4487, which
had an original principle balance the same as the Scotts’ loan, and which was originated on the same day. However, the highlighted
loan is not identified by borrower name or collateral address.
                                                                                                                                                                 Case 17-07028-JAD
                                                                                                                                                                 Doc 197
                                                                                                                                            Document      Page 58 of 58
                                                                                                                                              Filed 09/25/19 Entered 09/25/19 15:25:05
                                                                                                                                                                 Desc Main
